Orders unanimously affirmed, with twenty dollars costs and disbursements, with leave to the plaintiff to serve its complaint within ten days after service of order upon payment of said costs and the costs which plaintiff was required by the order granting motion of defendants “ Irving ” S. Broun and John G. Wilshusen for judgment dismissing the amended supplemental complaint, to pay as a condition for leave to serve its complaint. No opinion. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.